USCA4 Appeal: 21-1468     Doc: 50       Filed: 12/27/2022   Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-1468


        FRANK SCOTT DABNEY; KATHRYN HARRELLE DABNEY,

                    Debtors – Appellants,

        v.

        BANK OF AMERICA, NA; SHELLPOINT MORTGAGE SERVICING; BANK OF
        NEW YORK MELLON; SPECIALIZED LOAN SERVICING, LLC,

                    Defendants – Appellees,

        and

        JAMES M. WYMAN,

                    Trustee.


        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. Bruce H. Hendricks, District Judge. (2:19-cv-03225-BHH)


        Submitted: October 28, 2022                            Decided: December 27, 2022


        Before WYNN and DIAZ, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Robert B. Varnado, VARNADO LAW FIRM, LLC, Charleston, South
        Carolina, for Appellants. Nathan J. Taylor, MCGUIREWOODS LLP, Charlotte, North
        Carolina, for Appellees Bank of America, N.A. and Bank of New York Mellon. Graham
USCA4 Appeal: 21-1468      Doc: 50         Filed: 12/27/2022    Pg: 2 of 3




        Mitchell, NELSON MULLINS, Columbia, South Carolina, for Appellee Specialized Loan
        Servicing, LLC. Damon C. Wlodarczyk, RILEY POPE & LANEY, LLC, Columbia, South
        Carolina, for Appellee Shellpoint Mortgage Servicing.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-1468         Doc: 50      Filed: 12/27/2022      Pg: 3 of 3




        PER CURIAM:
               Frank and Kathryn Dabney appeal the district court’s order affirming a bankruptcy-

        court order. The bankruptcy court granted the joint motion for summary judgment filed by

        Defendants Shellpoint Mortgage Servicing and Bank of New York Mellon and the joint

        motion for summary judgment filed by Defendants Specialized Loan Servicing, LLC and

        Bank of America, N.A.

               We have reviewed the record and find no error in the bankruptcy court’s decision.

        See In re Frushour, 433 F.3d 393, 398 (4th Cir. 2005) (noting that, in an appeal from the

        district court sitting as an appellate court from a bankruptcy court, we “review directly the

        bankruptcy court’s decision”). Accordingly, we affirm.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                     3